UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
__________________________________
                                  )
MICHAEL ROBINSON, et al.,         )
                                  )
                 Plaintiffs,      )
                                  )
           v.                     )  No. 15-cv-0803 (KBJ)
                                  )
BRANDON CARL FARLEY, et al.,      )
                                  )
                 Defendants.      )
_________________________________ )

                             MEMORANDUM OPINION

      On May 30, 2014, Plaintiff Michael Robinson (“Robinson”)—a 28-year-old man

with cerebral palsy and intellectual disabilities—encountered a Prince George’s County

police officer while Robinson was sitting at a bus stop on his way to purchase trash

bags. (See Third Am. Compl. (“Compl.”), ECF No. 62, ¶¶ 1−2, 56.) This chance

encounter escalated quickly; the lone officer began trailing Robinson, who hastily

exited the bus-stop area and retreated to the nearby home of his grandmother and

caretaker, Agnes Joyce Robinson (“Mrs. Robinson”). (See id. ¶¶ 1, 3.) Eventually,

regional officers from “at least 29 police vehicles” responded to the scene, entered the

Robinsons’ home, and “beat[,]” “kick[ed,]” and “tased” Robinson before finally

arresting him. (Id. ¶¶ 3−5, 71.) Although no criminal charges against Robinson were

ultimately pursued, as a result of this unfortunate encounter, Michael and Agnes

Robinson have brought an assortment of civil claims against the District of Columbia,

Prince George’s County, and various individual-officer employees of the D.C.

Metropolitan Police Department (“MPD”), the Prince George’s County Police

Department (“PGPD”), and the Prince George’s County Sheriff’s Office (“PGSO”).
(See generally id.)

       Before this Court at present is a motion to dismiss that the individual MPD

Officers and the District of Columbia (collectively, “the District Defendants”) have

filed. (See generally ECF No. 61 (“Defs.’ Mot”).) In the motion, which is brought

under Federal Rule of Civil Procedure 12(b)(6), the MPD Officers argue that the

Robinsons’ 204-paragraph complaint “contains no specific allegation as to any of the

individual District officer defendants and, hence, operates on a completely vague,

speculative level that necessitates dismissal.” (Id. at 7; see also Apr. 27, 2017 Hr’g Tr.

(“Hr’g Tr.”), ECF No. 79, at 8 (asserting that the Robinsons’ complaint is “conclusory

and unsupported as to who did what”).) 1 For its part, the District argues that the

Robinsons’ trespass claim against it (Count VII) should be dismissed, because Plaintiffs

fail to allege adequately all of the elements of this claim. (See Defs.’ Mot. at 8−9.)

       For the reasons explained fully below, this Court rejects the MPD Officers’

contention that the Robinsons are required to identify the precise actions of each

individual police officer during the alleged altercation in order to withstand a Rule

12(b)(6) motion to dismiss. To the contrary, the Court finds that the Robinsons’

complaint contains sufficient factual allegations regarding the MPD Officers’ collective

actions during the May 30th confrontation to support the continued prosecution of this

action against the named individual defendants, and the Court also concludes that the

complaint adequately alleges all elements of a trespass claim against the District.

Consequently, the District Defendants’ motion to dismiss will be DENIED. A separate

Order consistent with this Memorandum Opinion will follow.


1
 Page-number citations to documents the parties have filed refer to the page numbers that the Court’s
electronic filing system assigns.


                                                  2
I.        BACKGROUND

          A.     Factual Background 2

          Michael Robinson—a 28-year-old man with cerebral palsy, intellectual

disabilities, an atrophied left arm, and a diminutive frame—has difficulty walking,

speaking, and processing information. (See Compl. ¶¶ 1, 56.) Because of his “physical

and intellectual limitations,” Robinson lives with his grandmother in the Marshall

Heights neighborhood of Washington, D.C. (Id. ¶ 56.)

          On May 30, 2014, Robinson was sitting at a bus stop near his home when he

noticed the gaze of a police officer across the street. (See id. ¶¶ 2, 57.) This officer

(who was later identified as Officer Brandon Farley of the PGPD) had been called to the

District of Columbia to hunt for suspected car thieves. (See id. ¶ 58.) Because Officer

Farley’s gaze made Robinson feel “anxious,” Robinson decided to walk back toward the

apartment that he shared with his grandmother. (Id. ¶ 57.) As Robinson began to return

home, Officer Farley exited his vehicle and pursued Robinson on foot. (See id. ¶¶ 3,

59.)

          The complaint alleges that, at some point, Officer Farley spoke to Robinson,

asking him for identification, and Robinson presented Officer Farley with his disability

identification card. (See id. ¶ 59.) Nevertheless, Plaintiffs allege that Officer Farley

continued to follow Robinson into the stairwell just outside of the Robinsons’ apartment

unit without any “provocation or justification,” and that Officer Farley “struck Michael,

threw him down on the steps, held him there, and tased him.” (Id. ¶¶ 59–60.)

Meanwhile, upon hearing loud noises in the stairwell, Mrs. Robinson ran to her door



2
    The facts recited below are drawn from the Third Amended Complaint. (See ECF No. 62.)


                                                  3
and looked through her peephole. (See id. ¶ 60.) Mrs. Robinson allegedly saw her

grandson sprawled out on the steps (see id.), and as she looked on, Officer Farley

purportedly dragged Robinson by the neck to the outside of the building (see id. ¶ 61).

At some point, Robinson managed to break free from Officer Farley’s grasp and raced

into his apartment, where he hid in the bathroom. (See id.)

       The complaint alleges that, while Robinson was hiding in the bathroom, Mrs.

Robinson and her neighbors repeatedly attempted to inform Officer Farley of

Robinson’s disabilities. (See id. ¶ 63.) Undeterred, Officer Farley called for backup

and returned to the bus stop to retrieve his police cruiser. (See id. ¶ 62.) He then paced

in front of the Robinsons’ building with his firearm and taser drawn, “notwithstanding

[the fact] that the situation he caused had stabilized[.]” (Id. ¶ 62.) When Mrs.

Robinson’s repeated efforts to reason with Officer Farley failed, she returned to her

apartment and “called 911 to report that a Maryland police officer was attacking her

grandson.” (Id. ¶ 65.)

       According to the complaint, the situation continued to escalate from there.

While Mrs. Robinson was inside her apartment, additional officers from the PGPD,

PGSO, and MPD arrived at the apartment complex—at least 29 law enforcement

vehicles responded to Officer Farley’s call, in all. (See id. ¶ 4.) Plaintiffs allege that,

as the various officers arrived, witnesses at the apartment complex “repeatedly told

them things like, ‘Excuse me, sir; he’s mentally challenged[.]’” (Id. ¶ 68.) In addition,

according to the complaint, the officers had “confirmed with Farley that [Farley] was

safe” by this time. (Id. ¶ 69.) Mrs. Robinson also allegedly attempted to plead with the

arriving officers; she opened the patio door of her apartment—which was located just to




                                              4
the side of the building entrance’s stairs—and reiterated to the officers who had

gathered outside that Robinson was disabled. (See id.) The complaint alleges that,

despite Mrs. Robinson’s statements, the officers “rushed past [her] and into the

apartment, with firearms drawn, while she loudly screamed, ‘No!’” (Id. ¶ 70.)

Plaintiffs allege that none of the officer defendants had a search warrant or an arrest

warrant, and that Mrs. Robinson did not consent to this entry into her home. (See id. ¶

70.) Once inside the apartment, the officers found Robinson unarmed in the bathroom,

at which point they allegedly grabbed, hit, shouted at, and kicked him. (See id. ¶ 71.)

The officers then handcuffed Robinson and placed him under arrest. (See id. ¶¶ 5, 73.)

        After being restrained, Robinson was initially placed into Officer Farley’s police

cruiser, but District of Columbia MPD Officers transferred him to an ambulance, and he

was transported to a local hospital, where doctors removed a taser spike from his back

and treated him for a rapid heartbeat, cuts, and bruises. (See id. at ¶¶ 73−74.)

Robinson was subsequently discharged into MPD custody, and was detained overnight

by the D.C. Department of Corrections. (See id. ¶ 75.) For his part, Officer Farley

submitted several written narrative accounts of the events leading up to Robinson’s

arrest, and made various allegations in those statements, including that Robinson

“struck him on the left temple” prior to the use of his taser; that Robinson attempted to

take the taser away from him; and that there was an unruly crowd surrounding him at

the Robinsons’ apartment building. (Id. ¶ 6.) 3 Plaintiffs allege that there is a

contemporaneous video that reveals that Officer Farley’s assertions are untrue. (See

id.)


3
 Plaintiffs have attached Officer Farley’s narratives as exhibits to their complaint. (See generally Exs.
A, B, C to Compl., ECF No. 62, at 55−63.)


                                                    5
        This saga finally came to an end the day after the incident, on May 31, 2014,

when Robinson was taken to court and the sole pending charge against him—

misdemeanor assault on a police officer—was nolle prosequied. (See id. ¶ 7.)

Robinson was then released. (See id.)

        B.      Procedural Background

        Approximately one year after Robinson’s encounter with the police, the

Robinsons initiated the instant lawsuit against the District of Columbia, Prince

George’s County, and a number of individual officers from both jurisdictions. The

Robinsons’ 12-count complaint raises a series of constitutional, statutory, and common

law claims against all Defendants. (See generally id.) As relevant here, the complaint

asserts three constitutional claims against the MPD Officers—excessive force (Count I),

unlawful entry (Count II), and false arrest or unreasonable seizure (Count III)—all

arising under 42 U.S.C. § 1983, as well as common law claims for trespass (Count VII),

negligence (Count IX), intentional infliction of emotional distress (“IIED”) (Count X),

and negligent infliction of emotional distress (“NIED”) (Count XI). (See id. ¶¶ 87, 101,

111, 155, 171, 183, 192.) The complaint also raises a total of eight claims against the

District of Columbia (see id. ¶ 87 (excessive force); ¶ 101 (unlawful entry); ¶111 (false

arrest); ¶126 (Americans with Disabilities Act, Rehabilitation Act, and D.C. Human

Rights Act); ¶ 155 (trespass); ¶ 171 (negligence); ¶ 183 (IIED); ¶ 192 (NIED)), but as

far as the District is concerned, only one of these claims—trespass (which is alleged in

Count VII)—is at issue here. 4

        Shortly after the Robinsons initiated this lawsuit, the municipal Defendants filed


4
 For reasons that are not explained, the District has moved to dismiss only the trespass claim. (See
Defs.’ Mot. at 1.)


                                                   6
separate motions to dismiss in which they argued, inter alia, that the Robinsons failed

to make adequate allegations regarding the District’s involvement in Robinson’s arrest,

and had also failed to include plausible allegations regarding a municipal policy or

custom that had caused the alleged constitutional violations. (See generally Def. Prince

George’s County’s Mot. to Dismiss the Am. Compl. (“PGC Mot. to Dismiss”), ECF No.

17; Def. District of Columbia’s Mot. to Dismiss (“D.C. Mot. to Dismiss”), ECF No.

20.) This Court stayed all of the individual officers’ obligations to respond to the

complaint while it resolved the municipal Defendants’ motions (see Min. Order of May

11, 2016), and in an oral ruling on July 27, 2016, this Court denied the municipal

Defendants’ motions in their entirety and lifted the stay (see Min. Entry of July 27,

2016; Min. Order of July 28, 2016; see also July 27, 2016 Hr’g Tr., ECF No. 49). 5

Plaintiffs then filed a Third Amended Complaint—the current operative complaint in

this matter—which provided the names of previously unidentified individual officers,

but did not otherwise materially alter the Robinsons’ claims. (See generally Compl.)

        On October 7, 2016, the District of Columbia and the 10 named MPD Officers

filed the instant motion to dismiss, in which they argue that this Court must dismiss (1)

all claims against the MPD Officers, and (2) the trespass claim against the District.

(See generally Defs.’ Mot.) With respect to the MPD Officers, Defendants maintain

that because the complaint “contains no specific allegation as to any of the individual

District officer defendants[,]” it is “completely vague” and “speculative” in a manner




5
 In this same oral ruling, the Court denied without prejudice the District’s request for the dismissal of
Plaintiffs’ common law claims, and authorized the District to re-raise these arguments in conjunction
with any challenge to the common law claims that the individual officers raised. (See July 27, 2016
Hr’g Tr. at 30:6–13.)


                                                    7
that “necessitates dismissal.” (Id. at 7.) 6 The motion to dismiss also argues that the

Robinsons have failed to allege adequately all elements of a prima facie trespass claim.

(See id. at 8−9.)

        The Robinsons’ brief in opposition to Defendants’ motion was filed on October

21, 2016. (See Mem. in Supp. of Pls.’ Opp’n to Defs.’ Mot. (“Pls.’ Opp’n”), ECF No.

65.) In their submissions, the Robinsons assert that Defendants “have offered no

authority to support the contention that[,] at this stage of an excessive force case, a

plaintiff must specifically identify which of the numerous officers involved actually hit,

dragged, or kicked him.” (Pls.’ Suppl. Mem. in Supp. of Pls.’ Opp’n to Defs.’ Mot.

(“Pls.’ Suppl. Br.”), ECF No. 76, at 16.) 7 Plaintiffs’ opposition brief further argues that

the complaint alleges sufficient facts to support all elements of their trespass claim

against the District. (See Pls.’ Opp’n at 7−8.)

        The pending motion to dismiss became ripe for this Court’s review on February

10, 2017, after a series of court-ordered filings related to the issue of qualified

immunity. (See Min. Order of Nov. 14, 2016; Individual Defs.’ Suppl. to Mot. to

Dismiss (“Defs.’ Suppl. Br.”), ECF No. 70; Pls.’ Suppl. Br.; Individual Defs.’ Reply to

Pls.’ Suppl. Mem. (“Defs.’ Suppl. Reply”), ECF No. 77.) This Court held a hearing on

Defendants’ motion on April 27, 2017.


6
  Defendants also contend that “the individual officers are entitled to qualified immunity” (Defs.’ Reply
to Pls.’ Opp’n (“Defs.’ Reply”), ECF No. 66, at 4), but the motion provides no relevant argument on
the issue; instead, it makes qualified-immunity contentions that appear to be just another species of
their lack-of-specificity argument. (See, e.g., id. (“It is precisely the lack of detail as to each officer’s
alleged misconduct that mandates immunity.”); see also Hr’g Tr. at 21:18–23 (defense counsel
conceding that the “qualified immunity argument is linked to this same argument about notice and
specificity[,]” and that the latter represents “the crux” of the qualified immunity argument such that
“it’s all kind of one thing”).)
7
 Plaintiffs further assert that the individual Defendants “have invoked the affirmative defense of
qualified immunity . . . in name only[.]” (Pls.’ Suppl. Br. at 26.)


                                                     8
II.    LEGAL STANDARDS

       A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a plaintiff’s

complaint, and as such, prompts an evaluation of whether or not the pleading contains

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Harris v. D.C. Water & Sewer Auth., 791 F.3d 65, 68 (D.C. Cir. 2015)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

       When evaluating a motion to dismiss, the Court must “treat the complaint’s

factual allegations as true and must grant plaintiff the benefit of all inferences that can

be derived from the facts alleged[.]” Sparrow v. United Air Lines, Inc., 216 F.3d 1111,

1113 (D.C. Cir. 2000) (internal quotation marks and citation omitted).

III.   ANALYSIS

       As explained, the individual MPD Officers contend that Plaintiffs’ “generalized

use of the term ‘Defendant Officers’” does not provide each of them with “fair notice of

the grounds upon which Plaintiffs’ claims rest” (Defs.’ Reply to Pls.’ Opp’n (“Defs.’

Reply”), ECF No. 66, at 2; see also Defs.’ Mot. at 7 (arguing that the complaint lacks

“specific allegations concerning particular conduct on behalf of particular, individual

officer defendants”)), and the District further argues that the Robinsons’ trespass claim

omits allegations regarding required elements (see Defs.’ Mot. at 8 (arguing that the

Plaintiffs do not “allege that there was an interference with their possessory interest or

make any allegation that the District Defendants intended to interfere”)). Neither of




                                              9
these arguments is persuasive, for the reasons explained below.

       A.     The Complaint’s Description Of The Underlying Events Provides
              Sufficient Notice Of The Alleged Violations, And Defendants’ Other
              Arguments For Dismissal Are Entirely Undeveloped

       The essence of the MPD Officers’ dismissal argument is that the Robinsons’

complaint “contains no specific allegation as to any of the individual District officer

defendants[.]” (Id. at 2 (emphasis added).) In Defendants’ view, this lack of

specificity means that Plaintiffs’ claims against these officers cannot advance, and

defense counsel held fast to this peculiar notion—i.e., that an alleged victim of police

brutality must be able to recite what actions each particular officer took during the

course of the encounter in order to state a claim—during the motion hearing, repeatedly

reiterating what the District’s motion plainly maintains: that because the complaint

broadly defines the “Defendant Officers” who allegedly beat and kicked Robinson to

include all 38 officers (from both the District of Columbia and Prince George’s County)

that were on the scene on the date in question, it is insufficient to state a claim against

any of the participants. (See Defs.’ Reply at 2 (arguing that “[s]uch a generalized use

of the term ‘Defendant Officers’” warrants dismissal of the complaint); see also Defs.’

Suppl. Reply at 5 (“There are no alleged facts as to who was watching, who was in a

position to intervene, or who may or may not have reasonably believed that the other

officers were engaged in unlawful activity.”).)

       Before delving into the merits of this argument, the Court notes that the MPD

Officers have proffered no authority for the odd proposition that a complaint that

alleges false arrest and other police officer misconduct must specifically link the

complained-of conduct to particular police officers (presumably by name) in order to

survive a motion to dismiss. The lack of any support for this quirky contention is not


                                             10
surprising, because this Court cannot fathom how such could possibly be the state of the

law. That is, at the beginning of the case—prior to discovery and before the plaintiff

has access to any information about who the allegedly offending officers are, much less

statements and reports from participants and witnesses regarding what each officer has

done—it is impossible to imagine that a complaint involving the allegedly wrongful

conduct of a number of police officers could ever contain the specificity that

Defendants here say is required. And, indeed, existing precedent clearly indicates that

no such pleading standard exists.

       Specifically, courts have recognized that “an arrestee’s inability to positively

identify those who allegedly violated his rights is not per se fatal to his claims[,]”

Shankle v. Andreone, No. 06-cv-487, 2009 WL 3111761, at *5 (E.D.N.Y. Sept. 25,

2009) (internal quotation marks and citation omitted), and this “is especially true where

the acts complained of by the plaintiff, if true, . . . are likely to have prevented plaintiff

from identifying which of [several] defendant officers specifically engaged in the bad

acts[,]” Kornegay v. New York, 677 F. Supp. 2d 653, 657 (W.D.N.Y. 2010) (first two

alterations in original) (internal quotation marks and citations omitted). To put it

bluntly, when a plaintiff claims that multiple officers used excessive force, “it is not

reasonable to expect [the] Plaintiff[] to be able to provide a detailed, blow-by-blow

recitation of who did what and when.” Clark v. City of Chicago, No. 10-C-1803, 2010

WL 4781467, at *3 (N.D. Ill. Nov. 17, 2010). (See also Hr’g Tr. at 6:9–14 (questioning

the proposition that the Robinsons’ complaint needed to include officer identifiers in

regard to the conduct alleged by asking, “[h]ow is a person who is on the ground being

kicked by officers . . . supposed to know which officer did what at this point?”).)




                                              11
       Notably, even after discovery has been conducted in an excessive-force case,

courts have rejected the argument that individual police officers are entitled to summary

judgment if the plaintiff could not identify which of the officers struck the offensive

blow. See, e.g., Kornegay, 677 F. Supp. 2d at 657 (denying summary judgment motion

where plaintiff could not say which of two officers hit him with a crutch when

plaintiff’s “back was to the officers both times he was struck”). How, then, can the

MPD officers here reasonably maintain that the law requires a plaintiff to make such an

individualized officer identification at the outset, prior to the stage of the litigation in

which the pertinent facts about the events in question are made known?

       In apparent recognition of the absurdity of this proposition, the MPD Officers’

briefs subtly recast their specificity argument as one that sounds in plausibility—they

insist that the Robinsons’ complaint is alleging that each and every one of the 38

individual officers engaged in all of the conduct described, which, in defendant’s view,

is not plausible. (See Defs.’ Reply at 3 (emphasizing that “[i]t is not possible that each

and every officer ‘stormed into’ the home or ‘hit and kicked’ Mr. Robinson” (quoting

Pls.’ Opp’n at 3)); see also Hr’g Tr. at 5 (arguing that “it is simply implausible to

suggest that all 38 officers were involved in dragging the plaintiff into the bathroom

and assaulting him there”).) But when viewed in the light most favorable to the

plaintiffs, the Robinsons’ complaint alleges no such thing. Rather, it merely contains a

placeholder term—“Defendant Officers”—and necessarily defines that term to include

the 10 named MPD Officers, the 24 PGPD Officers, and the 4 PGSO Officers (Compl. ¶

4), before recounting in great detail the events that allegedly unfolded on May 30 th , and

asserting that the “Defendant Officers” either participated in the violation of




                                              12
Robinson’s Fourth Amendment rights, or stood by and failed to intervene as their

fellow officers did so (see, e.g., Compl. ¶¶ 92−95, 102−04, 117−20). It is clear to the

Court that the Robinsons’ complaint is structured this way precisely because Plaintiffs

have to allege either direct participation or bystander liability in order to state a claim,

see Matthews v. Dist. of Columbia, 730 F. Supp. 2d 33, 38−39 (D.D.C. 2010), but at

this stage of the litigation, Plaintiffs do not know, and cannot be reasonably expected to

know, which officer did what. This distinction is subtle but important. That is, rather

than affirmatively—and implausibly—alleging that all 38 officers actively engaged in

the conduct described, the Robinsons’ complaint merely alleges that the conduct

described occurred, and that each of the 38 listed officers were present such that any of

them plausibly could have been a perpetrator or a bystander in regard to the allegedly

abusive acts. Exactly who did what is not asserted, but this is not a fatal omission,

because a plaintiff is not required to make such specific allegations at the

motion-to-dismiss stage, as explained above. (See supra.)

       Undaunted, the MPD Officers appear to have tried once more to recharacterize

their lack-of-specificity contention—this time, in the form of a fleeting “qualified

immunity” reference that is entirely devoid of any relevant substance. (See Defs.’ Mot.

at 2 (“[I]n the absence of specific allegations concerning particular conduct on behalf of

particular, individual officer defendants, the officers cannot determine whether they are

entitled to qualified immunity.”); see also Defs.’ Suppl. Reply at 2 (arguing that the

fundamental issue “is less about whether or not kicking a disabled person is a

Constitutional violation, and more about whether a Constitutional violation—whatever

it is—can even be alleged when done with factual allegations that are over-broad and



                                             13
lacking in any specificity”); Defs.’ Reply at 4 (“It is precisely the lack of detail as to

each officer’s alleged misconduct that mandates immunity.”).) During the motion

hearing, in response to questioning from the Court, defense counsel clarified that the

MPD Officers’ qualified immunity assertion was, in fact, none other than the same

contention that Defendants were pressing regarding Plaintiffs’ failure to state with

specificity which of the officers engaged in what aspect of the conduct alleged. (See

Hr’g Tr. at 21 (Q: “So is your qualified immunity argument linked to this same

argument about notice and specificity? Is that really the crux of it?” A: “That’s the

way I understand it”).) Thus, the Court agrees with Plaintiffs that the MPD Officers

have invoked the defense of qualified immunity in name only, and as a result, the

purported “qualified immunity” basis for dismissal fails for the same reason as the

faulty specificity assertion discussed above.

       Notably, to the extent that the MPD Defendants could have asserted qualified

immunity in the traditional sense and developed substantive arguments with respect to

that defense, they have failed to do so, notwithstanding this Court’s express willingness

to consider such arguments. (See Min. Order of Nov. 14, 2016 (ordering supplemental

briefing on the issue of qualified immunity “because neither side has developed its

qualified immunity arguments with enough specificity for this Court to decide the

merits of Defendants’ motion”).) This Court need not, and will not, address

undeveloped arguments for dismissal on this or any other ground. See Crespo v.

Colvin, 824 F.3d 667, 674 (7th Cir. 2016) (“[P]erfunctory and undeveloped arguments,

and arguments that are unsupported by pertinent authority, are waived[.]” (internal

quotation marks and citation omitted)); Johnson v. Panetta, 953 F. Supp. 2d 244, 250




                                             14
(D.D.C. 2013) (same). And the MPD Officers’ conclusory contentions that the

Robinsons’ common law claims should be dismissed also undoubtedly fit into the

woefully undeveloped category. (See Defs.’ Mot. at 8 (arguing, without further

elaboration, that “the Complaint fails to state a common law tort claim against any

individual officer on which relief can be granted”); Defs.’ Reply at 1 (arguing, with no

further explanation, that “Plaintiffs fail to properly plead a common law tort claim

against the defendant officers”).) 8

        In sum, because the MPD Officers cannot support the misguided notion that more

specificity regarding individual officer conduct is needed at this stage of the litigation,

and because their remaining arguments about dismissal of the complaint’s claims are

utterly underdeveloped, the MPD Officers’ motion to dismiss must be DENIED.

        B.      The Complaint States A Trespass Claim Against The District Of
                Columbia

        The District’s argument that the complaint’s trespass allegations are insufficient

(see Defs.’ Mot. at 8–9) also fails. “‘[T]he tort of trespass in the District of Columbia

is the intentional intrusion of a person or thing upon property that invades and disrupts

the owner’s exclusive possession of that property.’” Garay v. Liriano, 943 F. Supp. 2d

1, 25 (D.D.C. 2013) (quoting Morgan v. Barry, 12 F. App’x. 1, 3 (D.C. Cir. 2000)).




8
 The conclusory nature of the MPD Defendants’ contentions in regard to the complaint’s common law
claims is not for lack of trying on the Court’s part: during the hearing, the Court repeatedly pressed
defense counsel to articulate the basis for his assertion that the common law claims cannot proceed—
say, by pointing to the common law claims and articulating the missing elements at issue—but defense
counsel repeatedly declined to do so. (See Hr’g Tr. at 43 (Q: “[T]ell me what elements are missing
with regard to the common law claims.” A: “I would not be able to approach it in the specific way you
want it.”); id. at 40 (“I can’t give you specificity with regard to which common law claim.”).) It almost
goes without saying that the Court can only seriously consider the legal positions that a party is willing
and able to explain. And, to the extent that Defendants’ argument for the dismissal of Plaintiffs’
common law claims amounts to the same specificity argument that they raised with respect to their
constitutional claims (see Defs.’ Reply at 1−4), this argument fails for the reasons already discussed.


                                                   15
Trespass thus requires “(i) an unauthorized entry (ii) onto the plaintiff’s property (iii)

that interferes with the plaintiff’s possessory interest.” Council on Am.-Islamic

Relations Action Network, Inc. v. Gaubatz, 793 F. Supp. 2d 311, 344 (D.D.C. 2011).

       In the instant case, the Robinsons broadly allege that “Farley and certain

Defendant Officers purposefully intruded upon the Robinsons’ apartment when they

entered through the patio door and the front door and remained inside for several

minutes, all without authorization from Michael, Mrs. Robinson, or any other resident.”

(Compl. ¶ 156.) The complaint describes in great detail this purportedly unauthorized

entry (see, e.g., id. ¶ 70 (“Defendant Officers rushed past Mrs. Robinson and into the

apartment, with firearms drawn, while she loudly screamed, ‘No!’”)), and Plaintiffs

allege that the officers’ unauthorized entry “disrupted Michael’s and Mrs. Robinson’s

exclusive possession and use of their apartment” (id. ¶ 156). If true, these allegations

clearly would satisfy the elements of a trespass claim as laid out above; therefore, it is

plain on the face of the complaint that the Robinsons have stated a prima facie claim for

trespass.

       The District makes two arguments regarding why this is not so. First, the

District says, the complaint does not contain sufficient allegations regarding

interference with the Robinsons’ possessory interest, and second, the District maintains

that the complaint fails to allege that the District Defendants intended to interfere with

that interest. (See Defs.’ Mot. at 8–9.) With respect to the first argument, the District

argues that the allegations of the complaint establish only that the officers were inside

the Robinsons’ home for “‘several minutes’” (id. at 9 (quoting Compl. ¶ 156)), and in

the District’s view, that brief period is insufficient to support a claim “that MPD




                                             16
officers interfered with [Plaintiffs’ possessory] interest” (id.). The District makes no

attempt to explain how the degree of the alleged intrusion into the plaintiff’s possessory

interest has any bearing on the validity of a trespass claim, and well-settled authority

indicates that it has none. See Restatement (Second) of Torts § 158 cmt. h (1965) (“A

trespass by way of an entry by the actor in person may be a mere momentary

invasion[.]”). The District has provided no authority for the proposition that the alleged

disruption of a possessory interest that gives rise to a trespass claim must be a lengthy

one, and this is likely so because no such authority exists.

       The District’s second argument fares no better. The District contends that,

because “the defendant officers merely had the intent to secure a criminal suspect”

(Defs.’ Reply at 6), the Robinsons have failed to “make any allegation that the District

Defendants intended to interfere” with Plaintiffs’ possessory interests for the purpose of

their trespass claim (Defs.’ Mot. at 8; see also id. at 9 (emphasizing that the “MPD

officers’ intent was not to unlawfully enter the property but to respond to an officer’s

call for backup in the face of a potentially hostile suspect”)). It is erroneous to suggest,

as the District does, that the relevant “intent must be to interfere with Plaintiffs’

possessory interest in the property” (Defs.’ Reply at 6 (emphasis omitted)); rather, it is

well established that all that is required to satisfy the intent element of a trespass claim

is “a conscious intent to do the act that constitutes the entry upon someone else’s real or

personal property.” Nat’l Tel. Co-op. Ass’n v. Exxon Corp., 38 F. Supp. 2d 1, 12

(D.D.C. 1998) (internal quotation marks and citation omitted); see also id. (“[L]iability

for trespass does not depend on a defendant’s specific intent to invade unlawfully the

property of another[.]” (emphasis added)).




                                             17
       Nor does it matter that the officers entered the Robinsons’ home for law-

enforcement purposes. While it is true an officer’s lawful entrance into a home will not

constitute a trespass, “[l]aw enforcement officers who enter premises without authority

are subject to common law trespass actions.” Garay, 943 F. Supp. 2d at 25 (internal

quotation marks and citation omitted); see also id. at 25−26 (collecting cases). In this

case, the Robinsons have alleged that the officers did not have the lawful authority to

enter the premises, and as a result, the officers’ law-enforcement motives are no

impediment to the Robinsons’ trespass claim.

       Because the Robinsons’ complaint adequately alleges that the District officers

intentionally entered the Robinsons’ residence and thereby interfered with the

Robinsons’ possessory interests, this Court concludes that the Robinsons have stated a

valid trespass claim against the District of Columbia.

IV.    CONCLUSION

       For the reasons explained above, the Robinsons’ complaint describes with ample

specificity the events that purportedly unfolded on May 30, 2014, and also contains the

necessary factual allegations to state a trespass claim against the District.

Consequently, as set forth in the accompanying Order, the District Defendants’ Motion

to Dismiss will be DENIED.



DATE: September 1, 2017                   Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             18